Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 1 of 10 PageID #: 12778




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

     GREE, INC.,                                §
                                                §
                   Plaintiff,                   § Case No.: 2:19-cv-00237-J RG-RSP
                                                § Case No.: 2:19-cv-00310-JRG-RSP
           v.                                   § Case No.: 2:19-cv-00311-JRG-RSP
                                                §
     SUPERCELL OY,                              §
                                                §
                   Defendant.                   § JURY TRIAL DEMANDED


                                     VERDICT FORM
           In answering the following questions and completing this Verdict Form, you

     are to follow all the instructions I have given you in the Court s Final Jury

     Instructions. Your answers to each question must be unanimous. Some of the


     questions contain legal terms that are defined and explained in detail in the Final

     Juiy Instructions. You should refer to and consider the Final Jury Instructions as you

     answer the questions in this Verdict Form.
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 2 of 10 PageID #: 12779




     As used herein, the following terms have the following meanings:

        • GREE or Plaintiff refers to GREE, Inc.

        • “Supercell or “Defendant refers to Supercell Oy

        • The “ 346 Patent refers to U.S. Patent No. 10,328,346

        • The “’689 Patent refers to U.S. Patent No. 10,335,689

        • The “’708 Patent refers to U.S. Patent No. 10,076,708

        • The “’832 Patent refers to U.S. Patent No. 10,413,832

        • The “’107 Patent refers to U.S. Patent No. 9,079,107

        • The “’439 Patent refers to U.S. Patent No. 9,561,439

        • The “Asserted Claims refers collectively to Claim 3 of the ’346 Patent; Claim

           8 of the ’689 Patent; Claim 1 of the ’708 Patent; Claims 2 and 3 of the

           ’832 Patent; Claims 1 and 6 of the ’107 Patent; and Claims 1 and 5 of the ’439

           Patent.




                                            -2-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 3 of 10 PageID #: 12780




       IT IS VERY IMPORTANT THAT YOU FOLLOW THE
      INSTRUCTIONS PROVIDED IN THIS VERDICT FORM.




                    READ THEM CAREFULLY AND
        ENSURE YOUR VERDICT COMPLIES WITH THEM.




                                        -3 -
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 4 of 10 PageID #: 12781




     QUESTION 1 - INFRINGEMENT



     Did GREE prove by a preponderance of the evidence that Supercell infringed ANY

     of the Asserted Claims?




           Yes:                No:




                                          -4-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 5 of 10 PageID #: 12782




      You MUST answer Question 2A REGARDLESS of your answer to Question
      No. 1. If your answer to Question No. 1 was YES or if it was NO, ou must still
      answer Question No. 2A,




      QUESTION 2A - VALIDITY OF THE 346 and 689 PATENTS


     Did Supercell prove by clear and convincing evidence that any of the following

     Asserted Claims are invalid?

     Answer Yes or No for each Asserted Claim listed below:



      346 Patent

           Claim 3:    Yes:                          No:


     ’689 Patent

           Claim 8:    Yes:                          No:




                                          -5-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 6 of 10 PageID #: 12783




     Answer Question No. 2B ONLY if you answered YES to Question No. 1. If you
     answered NO to Question No. 1, then DO NOT answer Question No. 2B.




     QUESTION 2B - VALIDITY OF THE 107 and 439 PATENTS



     Did Supercell prove by clear and convincing evidence that any of the following

     Asserted Claims are invalid?

     Answer Yes or “No for each Asserted Claim listed below:



      107 Patent

           Claim 1: Yes:

           Claim 6: Yes:


      439 Patent

           Claim 1: Yes:

           Claim 5: Yes:




                                          -6-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 7 of 10 PageID #: 12784




     If you answered NO to Question No. 1 then DO NOT answer Question No. 3.

     Answer Question No. 3 ONLY as to any sserted Claim that you have found
     BOTH to be INFRINGED and NOT INVALID.



     QUESTION NO. 3



     Did GREE prove by a preponderance of the evidence that Supercell willfully

     infringed ANY of the Asserted Claims that you found were infringed?




                 Yes:              No:




                                           -7-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 8 of 10 PageID #: 12785




     If you answered NO to Question No. 1 then DO NOT answer Question No. 4A
     or 4B.

     Answer Question No. 4A and 4B ONLY as to any Asserted Claim that you have
     found BOTH to be INFRINGED and NOT INVALID.



     QUESTION NO. 4A:



     What sum of money, if any, paid now in cash, has GREE proven by a preponderance

     of the evidence would compensate GREE for its damages resulting from any

     infringement you have found?




     Answer in United States Dollars and Cents, if any:




           $




                                            -8-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 9 of 10 PageID #: 12786




     QUESTION NO. 4B:

     Is the total amount you awarded in Question No. 4A a lump-sum representing

     damages for past and future sales, or is it a running royalty for past sales only?




           Check one of the following:

                                                       Lump-sum



                                                                      OR


                                                       Runnin Royalty




                                              -9-
Case 2:19-cv-00237-JRG-RSP Document 265 Filed 05/07/21 Page 10 of 10 PageID #:
                                  12787



                    FINAL PAGE OF JURY VERDICT FORM

   You have now reached the end of the Verdict Form and should review it to ensure it

   accurately reflects your unanimous determinations. The Jury Foreperson should

   then sign and date the Verdict Form in the spaces below. Once this is done, notify

  the Court Security Officer that you have reached a verdict. The Jury Foreperson

  should keep the Verdict Form and bring it when the jury is brought back into the

  courtroom.



  Signed this   7-rh   day of May, 2021.




                                 Jury Foreperson




                                         - 10 -
